               Case 2:19-cr-00037-RAJ Document 54 Filed 12/22/20 Page 1 of 2




 1                                                                The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         No. CR19-37 RAJ
11                                   Plaintiff,      ORDER CONTINUING
                                                     TRIAL DATE
12                           v.
13 DANAVIAN HUNTER,
14                                   Defendant.
15
16          Having considered the record, including the defendant’s motion to discharge counsel,
17 Dkt. 41, which this Court has granted, Dkt. 49, 50; the defendant’s motion to continue trial,
18 Dkt. 39; and the General Orders of the U.S. District Court for the Western District of
19 Washington, including most recently 15-20, among others; and for the reasons stated on the
20 record, the Court FINDS that the ends of justice served by granting a continuance of the trial
21 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
22 § 3161(h)(7)(A), (B)(i), (iv).
23          IT IS THEREFORE ORDERED that trial is scheduled for May 24, 2021, at 9:00 a.m.
24 All pretrial motions, including motions in limine, shall be filed no later than April 15, 2021.
25 A status hearing is SCHEDULED for January 22, 2021, at 3:00 p.m.
26          IT IS FURTHER ORDERED that the time between the date of the filing of the
27 defendant’s motions and the trial date of May 24, 2021, is excluded in computing the time
28 within which trial must commence because the ends of justice served by granting this


     ORDER CONTINUING TRIAL DATE
     United States v. Hunter, CR19-37 RAJ – 1
               Case 2:19-cr-00037-RAJ Document 54 Filed 12/22/20 Page 2 of 2




1 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
2 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
3 and result in a miscarriage of justice, would deny the defendant reasonable time to obtain
4 new counsel, and would deny counsel for the defendant and government counsel the
5 reasonable time necessary for effective preparation, taking into account the exercise of due
6 diligence. Id. § (h)(7)(B)(i), (iv).
7
8           DATED this 22nd day of December, 2020.
9
10                                                  A
11                                                  The Honorable Richard A. Jones
12                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER CONTINUING TRIAL DATE
     United States v. Hunter, CR19-37 RAJ – 2
